Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 11, 2022

                                      No. 04-22-00209-CR

                                     Julius Earl HARDEE,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. B20174
                         Honorable M. Rex Emerson, Judge Presiding


                                         ORDER
       Appellant’s brief was due on June 30, 2022, and on that day, appellant requested an
extension of time until July 13, 2022 to file his brief. After consideration, we grant the request
and order appellant to file his brief by July 13, 2022.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2022.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court